Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 05/24/2020 have been fully considered but they are not persuasive.  
Applicant's Remark:
TABANELLI (US-20170043522-A1), hereinafter referred to as TABANELLI ‘522, does not teach “a movement of revolution with a trajectory which is concentric relative to a central axis of the pipe”. 
Examiner's Response:
As cited in the final rejection, Paragraph(s) 0043 of TABANELLI ‘522 teaches “the pipe is maintained in a constant rotation during the heating step”. The invention is drawn to an apparatus, and the applicant has not yet claimed the structure that is capable of rotating the twin lamp within the pipe without the pipe moving.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a structure to hold the pipe while the internal tube lamp rotates interior the pipe, i.e. the cylindrical block 12 which is ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). It is apparent in the applicant’s specification that there is a distance between the element 11 and the inner surface 2c that is maintained in the range between 2mm and 30 mm (Paragraph(s) 0082-0087). This appears to be discussed in Paragraph(s) 0067 and Figure(s) 7 as the structure of cylindrical block 12. 
Respectfully, it appears this can be further distinguished over TABANELLI ‘522 by claiming the orientation of the disc 6 to the cylindrical block 12 and the orientation of the disc 6 to the movement device. The disc 6 and cylindrical block 12 have not been claimed.
Applicant's Remark:
TABANELLI ‘522 does not teach “a movement of rotation of the radiating element about the axis of longitudinal extension”.
TABANELLI ‘522 does not teach “a movement of revolution with a trajectory which is concentric relative to a central axis of the pipe”.
Examiner's Response:
Respectfully, the Final Rejection mailed 01/27/2022 cites Paragraph(s) 0043, 0082, 0083 of TABANELLI ‘522. The applicant is encouraged to review this. There is a rotation means, and it would be obvious to combine RUEGG ‘509’s rotation means, a crank shaft with crank arm and rotatable piston to do so. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a structure to hold the pipe while the internal tube lamp rotates interior the pipe, i.e. the cylindrical block 12) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). It is apparent in the applicant’s specification that there is a distance between the element 11 and the inner surface 2c that is maintained in the range between 2mm and 30 mm (Paragraph(s) 0082-0087). This appears to be discussed in Paragraph(s) 0067 and Figure(s) 7 as the structure of cylindrical block 12. 
Applicant's Remark:
TABANELLI  ‘522 does not teach “wherein the radiating element has a non-circular transversal cross section having a predetermined axis of symmetry at right angles to the axis of longitudinal extension”.
Examiner's Response:
Respectfully, TABANELLI ‘522 teaches a twin lamp (Paragraph(s) 16 of the Final rejection mailed 01/27/2022 addresses this), which reads on the BRI of the claim limitation, and the same structure as is apparent in Figure(s) 8 of the immediate specification.
Applicant's Remark:
TABANELLI does not teach “wherein the movement of rotation of the radiating element is such that the axis of symmetry always remains parallel with itself during the movement of revolution”.
Examiner's Response:
Respectfully, the Final Rejection mailed 01/27/2022 cites Paragraph(s) 0043, 0082, 0083 of TABANELLI ‘522. The applicant is encouraged to review this. There is a rotation means, and it would be obvious to combine RUEGG ‘509’s rotation means, a crank shaft with crank arm and rotatable piston to do so. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a structure to hold the pipe while the internal tube lamp rotates interior the pipe, i.e. the cylindrical block 12) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). It is apparent in the applicant’s specification that there is a distance between the element 11 and the inner surface 2c that is maintained in the range between 2mm and 30 mm (Paragraph(s) 0082-0087). This appears to be discussed in Paragraph(s) 0067 and Figure(s) 7 as the structure of cylindrical block 12. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret B. Hayes whose telephone number is (571) 272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST.  If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule a video-conferencing interview, the applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If requesting a telephonic interview, please call and provide your name, application number, call-back number, and availability.  Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-7424.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        

	
	/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743